Citation Nr: 0119415	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00- 16 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had honorable active service from September 1963 
to May 1967.  He died in April 1999.  The appellant is his 
surviving spouse.  Prior to his death, he had 

established service connection for fracture of the left ulnar 
styloid, and for right upper arm and right ring finger dog 
bite, each of which was rated as noncompensable.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1999 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been developed and obtained, and 
all due process concerns as to the development of her claims 
have been addressed.

2.  The veteran's service-connected fracture of the left 
ulnar styloid, and right upper arm and right ring finger dog 
bite, each of which was rated as noncompensable, are not 
shown to have caused, or to have contributed substantially or 
materially to have caused, his death.

3.  The veteran's fatal lung cancer was not present during 
his active service.

4.  The veteran's fatal lung cancer is not shown to have been 
manifested until more than 30 years following his separation 
from active service.

5.  The veteran was honorably discharged from active duty; 
however, he did not die in active service, he did not die as 
the result of a service-connected disability, and he had not 
established entitlement to a permanent and total disability 
rating prior to his death.

CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
service, nor may this disorder be presumed to have been 
incurred during such service or as a result of inservice 
exposure to an herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000). 

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 (West 
1991); 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons detailed below, the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to dependents' educational assistance (DEA) 
benefits under 38 U.S.C. Chapter 35 are denied.  

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant that evidence of service connection was needed to 
substantiate her claim.  VA has also secured all records that 
the appellant has indicated are pertinent to her claims for 
service connection for the cause of the veteran's death, and 
of entitlement to DEA under 38 U.S.C. Chapter 35, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  The appellant 
has not indicated that any other records that would be 
pertinent to her claims are available but have not been 
procured.  VA's duty to assist the claimant in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.

I.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2000).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2000).

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for any disability prior 
to death, an initial area of inquiry is whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2000).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Cancer (characterized as a malignant tumor) that is 
manifested to a compensable degree within one year following 
separation from service is presumed to have been incurred 
during service.  38 C.F.R. § 3.309(a) (2000).  In addition, 
regulations stipulate that respiratory cancers, including 
cancer of the lung, shall be presumed to have been incurred 
during service if a veteran was exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.309(e) (2000).  This 
presumption can be invoked if the respiratory cancer is 
manifested to a degree of 10 percent within 30 years after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).  See also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In the instant case, a death certificate shows that the 
veteran died in April 1999, and that the immediate and only 
cause of death was lung cancer, of either a "month" or 
"months" duration (the photocopy of the death certificate 
associated with the claims folder does not make this 
information clear).  The questions that must be answered by 
VA, accordingly, are whether either his service-connected 
fracture of the left ulnar styloid, or right upper arm and 
right ring finger dog bite, was the principal or a 
contributory cause of his death from lung cancer, or whether 
his fatal lung cancer could be service connected.

With regard to the question of whether the veteran's fatal 
lung cancer was caused by either of his service-connected 
disabilities, the Board notes that the medical record dated 
subsequent to his separation from service, and in particular 
the medical record compiled beginning in January 1999 
pursuant to his terminal illness, is devoid of any reference 
to either of those disabilities.  It has not been contended, 
nor does the evidence demonstrate, that a fracture of the 
left ulnar styloid, or a dog bite of the right upper arm and 
right ring finger, was in any manner causally related to the 
veteran's incurrence of lung cancer.  

With regard to the question of whether the veteran's fatal 
lung cancer should have been service connected, such that 
service connection for the cause of his death would be 
appropriate, the Board notes that his service medical records 
do not indicate the presence of any lung problems.  While the 
report of his separation medical examination, dated in March 
1967, shows that he had a chronic cough, it also shows that a 
chest X-ray was negative, and that the lungs and chest were 
clinically evaluated as normal.  

The medical evidence, in fact, shows that a left hilar 
density was noted on X-ray in December 1998, and that lung 
cancer was initially diagnosed in January 1999.  A private 
hospitalization report dated in January 1999 indicates that 
the veteran had an onset of chest pain, ascribed to a 
fractured rib of uncertain cause, four months previously.  
The medical evidence prepared pursuant to the treatment 
accorded him in 1999 for lung cancer does not show that his 
lung cancer had been identified prior to January 1999, or 
that it possibly had its onset earlier than August or 
September 1998.  In a statement dated in March 2000, a 
private physician, noting the 30-year limit for presumptive 
service connection for herbicide exposure established by VA 
regulation for lung cancer, indicates that it was doubtful 
that the veteran's lung cancer had its onset prior to May 
1997.  He notes that "[t]hese cancers move quickly, and it 
probably was not present (in a detectable form) prior to [May 
1997]."  (Emphasis in original).  He also notes that the 
veteran's lung cancer "probably could have been detected in 
mid-1998 if a detailed search had been done."  (Emphasis in 
original.)

In brief, the veteran separated from service in May 1967, and 
was last exposed to an herbicide agent on May 31, 1967, which 
is shown in his service personnel records to be his last day 
in the Republic of Vietnam.  The medical evidence, however, 
does not indicate the presence of his fatal lung cancer 
either during his service or for many years thereafter; 
medical records place the initial manifestation of this 
disorder (that is, the earliest that it was detected) as 
having occurred no earlier than August 1998, or approximately 
31 years following his last exposure to an herbicide agent 
while in active service.  Detection of the fatal lung cancer 
in mid-1998 upon a detailed search, as the private physician 
indicates was possible, would still not have satisfied the 
regulatory standard, inasmuch as that would still place the 
initial manifestation of the disorder beyond the presumptive 
time limit.

The private physician cited above, in his March 2000 
statement, points out that cancer develops over a period of 
years, and that the veteran's precancerous changes "certainly 
may have been" present prior to May 1997.  He also contends 
that there is "[n]o good way to pick these changes up with 
tests, but I bet they would have been present if an autopsy 
had been performed (e.g., if [the veteran] had passed away 
prior to [May 1997]).  (Emphasis in original.)  This opinion 
is premised on "may have been" and "I bet," and is no more 
than speculation that is unsupported by 
specific medical findings; medical conjecture, in and of 
itself, does not furnish a basis for the position taken.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Likewise, a 
statement submitted by the veteran's brother in March 2000, 
to the effect that the veteran had pulmonary problems in the 
early 1990s, does not provide a basis for concluding that the 
veteran's lung cancer had been manifested prior to May 1997.  
While the veteran's brother is competent to report on the 
veteran's symptoms, he is not shown to have the medical 
expertise or training requisite to proffer medical findings 
or conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Her claim, accordingly, fails.

II.  Entitlement to DEA Under 38 U.S.C. Chapter 35

The appellant also contends, essentially, that she is 
entitled to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  After a review of the record, the Board finds that the 
appellant's contentions lack legal merit and entitlement 
under the law.  Her claim must accordingly be denied and her 
appeal to the Board terminated.

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or will have basic 
eligibility if the veteran:  (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a 
service-connected disability.  The service-connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807 (2000); see also 38 U.S.C.A. § 3501 (West 
1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board finds in this case that the law 
and not the evidence is dispositive.  The veteran served on 
active duty for approximately three-and-a-half years and was 
honorably discharged in May 1967.  At the time of his death, 
he had established service connection for two disabilities, 
each of which was rated as noncompensable; he had not, 
however, established entitlement to a permanent and total 
disability rating.  In addition, as indicated above, VA has 
determined that service connection for the cause of his death 
is not appropriate; that is, he did not die as the result of 
a service-connected disability.  Moreover, he did not die in 
service.  The Board must accordingly find that the 
appellant's claim does not meet the criteria for entitlement 
found in § 3.807, and that her claim lacks legal merit and 
entitlement under the law.  Her claim must be denied and her 
appeal to the Board terminated.  38 U.S.C.A. § 3501(West 
1991); 38 C.F.R. § 3.807 (2000).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code is not established.  The appeal is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

